                           IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF OREGON


UNITED STATES OF AMERICA,

              Plaintiff,                                   Case. No. 6:16-CR-00096-MC

       v.                                                   ORDER

ROBERT DEWANE LACEY,

            Defendant.
_____________________________

MCSHANE, Judge:

       Defendant Robert Lacey argues the government breached the plea agreement and

moves for a one-year reduction to his sentence. ECF No. 51. Because there was no breach of

the agreement, Lacey’s motion is DENIED.

       The plea agreement called for a global resolution of pending state and federal

charges. In return for a guilty plea to the federal charge of possession with intent to

distribute methamphetamine, the parties agreed:

       The USAO will move at the time of sentencing to dismiss any remaining
       counts against defendant. The USAO further agrees not to bring additional
       charges against defendant in the District of Oregon arising out of this drug
       investigation, known to the USAO at the time of this agreement. The parties
       have an agreement with the Fresno County, California, District Attorney’s
       Office regarding defendant’s pending cases, including M1292391,
       F13907684, F13901889 and F13910340. The parties agree that in case no.

1—ORDER
       F13910340, defendant will enter a guilty pela to Count One charging identity
       theft in violation of Penal Code Section 530.5(a). There will be a joint
       recommendation of 3 years imprisonment, to run concurrent with the
       sentence in the instant federal case, and the remaining counts,
       enhancements, and special allegations will be dismissed. Case Nos
       M1292391, F13907684, F13901889 will be dismissed, although defendant
       may be required to pay restitution on all Fresno County cases.

Gov’t Resp. Ex.1, 1; ECF No. 27.

       Through no fault of the government, it took longer than Lacey anticipated to resolve

the state charges following the imposition of his sentence in federal court.1 As a

consequence of the outstanding state charges, the Bureau of Prisons placed a detainer on

Lacey. This detainer resulted in Lacey being denied the opportunity to participate in the

Residential Drug and Alcohol Treatment Program (RDAP). Without completing the RDAP

program, Lacey was ineligible for a one-year sentence reduction granted to those who

complete the program requirements. Lacey argues that the delay in resolving the state

charges constituted a breach of an implied term of the plea agreement; i.e., that the state

charges would be resolved in time for Lacey to take full advantage of the RDAP program.

       While I understand Lacey’s frustration with the process, and while I understand that

he hoped to receive a one-year reduction of his sentence, he fails to demonstrate the

government breached the plea agreement. The above quoted language is the only mention

of the state charges in Lacey’s plea agreement with the government. The plea agreement

mentions neither RDAP nor the possibly of a one-year sentence reduction. The agreement

explicitly states, “No promises, agreements or conditions other than those set forth in this



1The delays stemmed from the state public defender refusing to represent Lacey without
Lacey being present, and from the state’s refusal to writ Lacey from federal prison in
Oregon to state court in Fresno. Ultimately this court arranged to have Lacey appear via
video in state court to facilitate a resolution.
2—ORDER
agreement will be effective unless memorialized in writing and signed by all parties listed

below or confirmed on the record before the Court.” Ex. 1, 3; ECF No. 27.

       While I recommended Lacey for the RDAP program at sentencing, that was merely a

recommendation. The BOP has a wide discretion in both determining who is eligible for the

program and what is required to obtain a reduction in sentence. 18 U.S.C § 3621(e)(2)(B)

(noting prisoner’s sentence “may be reduced by the Bureau of Prisons” following

completion of RDAP); see also Bowen v. Hood, 202 F.3d 1211, 1219 (9th Cir. 2000) (“There

can be little doubt that the Bureau has broad discretion in administering the sentence

reduction treatment program.”) (internal quotations and citation omitted).

       Due to this discretion, it is understandable that the government would be unwilling

to condition any plea agreement on a defendant’s ability to participate in, much less

complete, the RDAP program. For similar reasons, it is understandable that the government

would not bind itself to the timing of the resolution of the state charges. As stated by the

government:

       Indeed, if the timing were a material part of the resolution between the
       parties, then it needed to have been raised by the defense so that it could be
       addressed. The reasons for this are obvious; the U.S. Attorney’s Office does
       not control when the Fresno County Circuit Court in California schedules its
       cases, if they allow appearance by video, or when the District Attorney’s
       office writs a defendant down for an appearance. Similarly, the U.S.
       Attorney’s Office does not control eligibility for the RDAP program or the
       timing and availability of the program for an eligible inmate. Thus the U.S.
       Attorney’s Office would not, and did not, commit itself to a date by which the
       Fresno cases would be resolved, nor to Mr. Lacey entering the RDAP
       program, nor to the extent of his sentence reduction should he complete
       RDAP. Such conditions are beyond the control of the United States, and were
       not part of the agreement between the parties.

Gov’t Resp. 4.




3—ORDER
      Although I am confident that the government, like the Court, hoped Lacey would

take advantage of the RDAP program, I am equally confident that the government did not

make this requirement an implied term of the agreement. As Lacey has not demonstrated

the government breached the plea agreement, his motion is DENIED. United States v.

Packwood, 848 F.2d 1009, 1011 (9th Cir. 1988) (party alleging breach has burden to

demonstrate breach by preponderance of the evidence).

IT IS SO ORDERED.

      DATED this 13th day of December, 2018.



                                        __________/s/ Michael McShane____________
                                                      Michael McShane
                                                 United State District Judge




4—ORDER
